Citation Nr: 1612893	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  02-13 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, depression and diabetes mellitus, Type II.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, depression and diabetes mellitus, Type II. 

3.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.

5.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), currently rated as 30 percent disabling prior to August 25, 2011 and 70 percent disabling thereafter.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to July 25, 2006, on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2002, August 2002, February 2008, and January 2011 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

In October 2008, the Veteran appeared at a Board hearing before a Veterans Law Judge who has since retired.

In January 2009, the Board denied service connection for PTSD and increased ratings for peripheral neuropathy of the lower extremities.  The Board remanded the issues of service connection hypertension and sleep apnea.

The Veteran appealed the January 2009 denials to the United States Court of Appeals for Veterans' Claims (Court).  Before the Court issued a decision, the parties agreed to a joint motion to vacate and remand the issues denied in the January 2009 decision back to the Board.  The Court granted the joint motion in November 2009.   

In November 2010, the Board granted service connection for PTSD and remanded the issues of an increased rating for peripheral neuropathy of the lower extremities, and service connection for hypertension and sleep apnea.  

In January 2013, the RO granted a 70 percent initial rating for PTSD beginning August 25, 2011.  Since higher ratings are available, the issue remains on appeal.   

In June 2015, VA informed him that the Veterans Law Judge presiding over the October 2008 Board hearing had retired and offered the opportunity for another hearing.  He was initially scheduled for a June 2015 hearing, but later cancelled and requested adjudication on the current record.  

The Veteran's duly appointed representative is the Disabled American Veterans (DAV).  See April 2013 VA Form 21-22 in favor of DAV.  The record indicates that he has also been receiving assistance from a private attorney.  The Veteran has not revoked DAV representation or executed a subsequent VA Form 21-22 for a different representative.  Clarification of representation was requested.  In January 2016, DAV responded that the Veteran declined to clarify his representation and requested that the adjudication proceed.  

The issues of entitlement to service connection for hypertension and sleep apnea and entitlement to a TDIU prior to July 25, 2006, on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether, throughout the pendency of the claim service-connected PTSD and MDD have been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but has not more nearly approximated total social and occupational impairment.

2.  Bilateral peripheral neuropathy of the lower extremities primarily consists of wholly sensory impairment consisting of complaints of pain, tingling, and numbness in each lower extremity.


CONCLUSIONS OF LAW

1.   With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 70 percent rating, but no higher, prior to August 25, 2011 for PTSD and MDD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Codes (DCs) 9434-9411 (2015).

2.  The criteria for a rating in excess of 20 percent for right lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124, 4.124(a), Diagnostic Code 8520 (2015).    

3.  The criteria for a rating in excess of 20 percent for left lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124, 4.124(a), Diagnostic Code 8520 (2015).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in March 2008, May 2008 and January 2011 letters sent to the Veteran.  For the higher initial rating claim for PTSD, the claim was substantiated upon the grant of service connection in the November 2010 Board decision.  Additional notification is not required.  Hartman, supra.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For increased rating claims, VA is no longer required to advise the claimant about the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has had ample opportunity to submit evidence and arguments in support of his claims in light of these notices before subsequent readjudications by the RO.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  He does not assert any prejudice from any notification deficiency and none has been identified by VA.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes his service treatment records (STRs), VA outpatient treatment records, private medical records, Social Security Administration (SSA) records, and statements from the Veteran.  

The Veteran had December 2004, September 2009, and November 2012 with December 2012 addendum for his service-connected psychiatric disability.  He had November 2006, February 2008, and March 2011 with November 2012 addendum VA examinations for peripheral neuropathy.  Together these examination reports are thorough and responsive to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  His service-connected disabilities are not shown to have materially increased in severity since the most recent examinations.  The Board notes the Veteran's February 2015 report concerning peripheral neuropathy as part of a claim for an automobile adaptation grant.  However, he does not identify new or more severe lower extremities symptoms than those previously recorded.  A material increase in lower extremity neuropathy or psychiatric symptoms has not been demonstrated since the most recent evaluations.   The VA examination reports for the increased disability claims are adequate for adjudication.  See Barr, 21 Vet. App. at 312.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the October 2008 hearing, the presiding Veterans Law Judge identified the issues on appeal.  The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  Based in part upon his hearing testimony, VA examinations were ordered to further assist the Veteran in substantiating his claims.  The duties imposed by Bryant were thereby met.

The record reflects substantial compliance with the January 2009 and November 2010 Board remands and the October 2009 Court remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The agency of original jurisdiction (AOJ) obtained updated VA outpatient records, provided appropriate VA examinations, and readjudicated the claims, most recently in September 2013.  

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Increased ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

For the psychiatric disability, the Veteran is challenging the initially assigned disability ratings.  The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

For peripheral neuropathy of the lower extremities, an increase in the level of service-connected disability is at issue.  The primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

(i) Acquired psychiatric disability to include PTSD and depression

The Veteran is service connected for PTSD, to include major depression, under 38 C.F.R. § 4.130, Diagnostic Codes (DC) 9434-9411, according to the General Rating Formula for Mental Disorders.  His disability is rated as 30 percent disabling prior to August 25, 2011 and 70 percent disabling thereafter.

Under the General Rating Formula, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent or total evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014); November 2013 VA Form 8).  

Notably, a GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61-70 suggests some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

In January 2002, L.H. reported that he had been the Veteran's counselor since September 2001.  He believed the Veteran's psychiatric problems were unresponsive to treatment.  He noted the various medications the Veteran had used.  Nonetheless, the Veteran continued to have a depressed mood and passive suicide ideations.  He assessed the Veteran as having a recent severe major depressive episode, dysthymic disorder, attention deficit disorder (ADD), and anxiety disorder.  He assigned a GAF of 44, indicative of serious symptoms.  

In February 2002, the Veteran was afforded a VA psychiatric examination.  He reported having insomnia, intrusive thoughts, irritability, interpersonal conflicts and depression.  He had memory and concentration problems.  He had panic attacks and a history of passive suicide ideations.  He described his work at the US Postal Service as highly stressful.  He was concerned about the loss of income if he could no longer work.  He lived with his wife.  He had two sons, but had a difficult relationship with one of them.  Mental status examination (MSE) showed the Veteran to be fully alert and oriented.  He demonstrated normal speech and maintained good eye contact.  He exhibited a broad range of affect appropriate to the conversation.  He had normal thought processes.  He denied any hallucinations or delusions.  He maintained a capacity for abstract reasoning.  However, he acknowledged passive suicidal ideations.  The examiner diagnosed dysthymic disorder and assigned a GAF of 65.  He commented that the Veteran's Vietnam experiences were stressful, but not of a severity to constitute a PTSD stressor.  He noted the reports of panic attacks, but was unable to ascertain their frequency and declined to diagnose of panic disorder or agoraphobia.  He confirmed that the Veteran had a longstanding history for depression, but a major depression diagnosis was not appropriate due to lack of associated symptoms.  

A Social Security Administration (SSA) determination reflects that the Veteran was deemed disabled due to a primary diagnosis of affective mood disorder and secondary diagnosis of anxiety disorder and sleep-related breathing disorders.  The SSA disability determination was effective April 2002.  

April 2002 VA mental health (MH) initial evaluation reflects that the Veteran's primary complaint was a depressed mood for many years.  He also described panic attacks, loss of control and intrusive thoughts.  He reported taking a medical retirement from his US Postal Service job due to concentration and memory problems.  He denied homicidal or suicidal ideations.  He had unsuccessfully tried numerous medications to improve his mood.  The examiner noted that the Veteran had a neat appearance and maintained fair eye contact.  The Veteran exhibited decreased and slowed verbalization.  He was fully alert and oriented.  However, he exhibited poor concentration.  His recent memory was fair and remote memory was good.  The examiner listed a provisional diagnosis of depression and assigned a GAF of 60.

May 2002 VA MH records include reports of auditory hallucinations.  He described the content as violent and destructive.  Nonetheless, he denied any suicidal or homicidal ideations.  The clinician indicated that outpatient care remained appropriate and maintained the GAF assessment of 60.  

June 2002 VA MH records indicate that the medications were adjusted.  The clinician commented that the Veteran may have bipolar disorder. 

October 2002 VA MH records reflect that the Veteran complained about weird thoughts and presented a labile affect.  He denied any homicidal or suicidal ideations.  The examiner listed a GAF score of 70.  

December 2002 and January 2003 VA MH records show that the Veteran had increased depressive symptoms leading to suicidal ideations.  

April 2003 VA MH records reflect that the social worker evaluating the Veteran suspected malingering behavior.  She noted his reports about financial stressors and concern over his GAF score being too high for compensation purposes.  

A subsequent April 2003 VA MH record reflects that the Veteran complained about isolation and impaired concentration.  MSE showed the Veteran to be fully alert with a full range of affect.  Motor movements and speech were normal.  However, decreased energy was observed.  The Veteran denied any psychosis, homicidal or suicidal ideations.  The clinician diagnosed depression and panic disorder.  He assigned a GAF score of 45.  

June 2003 VA MH records reflect that the Veteran recently lost his job and began having crying spells.  MSE was significant of an anxious mood, poor appetite, minimal energy, and delusional thoughts without further explanation.  The examiner maintained the GAF score of 45. 

October 2003 VA MH records reflect that the Veteran had passive suicide ideations and bizarre intrusive thoughts.  

Subsequent October 2003 VA MH records show that the Veteran complained about anxiety, depression, and mood swings.  MSE was notable for labile mood.  No psychosis was found.  The examiner diagnosed depression and bipolar disorder.  He raised the GAF score was raised to 58.

December 2003 VA MH records reflect reports similar to those made in the above October 2003 notes.  

March 2004 VA MH records reflect that the Veteran complained about financial stressors.  He also reported depression, irritability and insomnia.  MSE was congruent to his subjective reports.  He denied psychosis and homicidal/ suicidal ideations.  

April 2004 VA MH notes reflect that the Veteran presented with a poorly groomed appearance.  He described a depressed mood and panic symptoms.  

At the end of April 2004, the Veteran's wife contacted the clinic and expressed concern over a noticeable increase in confusion and memory loss by the Veteran.  It became especially problematic over the past two weeks to where he was disoriented.  

Private counseling records from April 2004 reflect that the Veteran had developed significant marital problems.  He experienced severe memory loss and disorientation.  He expressed passive suicide ideations.  The clinician indicated that inpatient care may be needed for stabilization.  She diagnosed bipolar disorder and encouraged the Veteran to seek VA treatment.  She also restricted the Veteran from driving due to his disorientation spells.  

In May 2004, the Veteran received VA inpatient treatment.  The diagnosis was major depressive disorder with suicide ideation and behavioral changes.  The report noted marital and family stressors.  Notably, the Veteran denied mania type symptoms or symptoms associated with a thought or anxiety disorder.  The Veteran received medication with improved mood over the course of an 11 day hospitalization.  He was discharged in stable condition.  

VA MH records from August 2004, September 2004 and November 2004 reflect that the Veteran separated from his wife and exhibited a labile mood.  In August 2004, the examiner assessed a GAF score of 35.  However, by September 2004, he had some mood improvement with medication.  It appears his memory loss and confusion symptoms had returned by November 2004.  

December 2004 VA MH records show that the Veteran reported had returned to live with his wife.  MSE was significant for a depressed mood.  The Veteran denied any psychosis.  Nonetheless, the clinician assigned a GAF score of 30.  A similar assessment was made in January 2005 MH records with a GAF score of 35.  

The Veteran was afforded a VA PTSD examination in December 2004.  As relevant, he reported having panic attack about once a month.  He described unspecified depression.  He endorsed periodic passive suicide ideations and auditory hallucinations described as verbalizations of his own thoughts.  He complained about decreased concentration and memory.  He isolated himself at home.  The examiner reviewed the medical history and noted the references to bipolar disorder.  He could not find clear evidence of mania and therefore declined to maintain such a diagnosis.  He left his longstanding job in April 2002 due to anxiety and interpersonal problems.  He had a severely strained marriage.  MSE showed the Veteran to be fully oriented and superficially cooperative.  He had crying spells that were inconsistent with his affect.  His thought processes were logical and goal directed.  He endorsed auditory hallucinations, but denied visual hallucinations.  He had memory problems.  However, the examiner noted a persistent effort to relate his symptoms to Vietnam experiences.  The Veteran continued to endorse passive suicide ideations.  The examiner assessed malingering and a personality disorder.  He cited the inconsistent reports concerning Vietnam stressors weighing against a PTSD diagnosis.  

February 2005 VA MH records reflect that the auditory hallucinations had stopped with the updated medication.  The Veteran continued to have panic attacks once a month and endorsed passive suicidal ideations.  

April and July 2005 VA MH records show that the Veteran had a disheveled appearance and endorsed passive suicide ideations.  

October 2005 VA MH records include a request for a medication adjustment.  The Veteran believed his current medication had resulted in increased auditory hallucinations.  He described them as an internal voice about critical and demanding thoughts.  

In December 2005, the Veteran reported that he was homeless.  

January 2006 VA MH records show that the Veteran continued to have depression and anhedonia.  He moved back in with his wife, but continued to have a strained relationship with his family.  MSE was notable for a disheveled appearance.  It was otherwise stable.  

March 2007 VA MH records show that the Veteran complained about insomnia and depression that were unresponsive to medication.  However, he had an improvement in auditory hallucinations.  MSE was grossly normal.  The examiner diagnosed PTSD and assigned a GAF of 38.  

May 2007 VA MH records reflect that the Veteran had developed anxiety accompanied by a chronic tic.  He had an increase in blasphemous thoughts and auditory hallucinations of his own thoughts.  However, he believed his volunteer activities were going well.  The examiner reiterated the PTSD diagnosis and GAF assessment of 38.  

July 2007 VA MH records reflect that the Veteran's intrusive thoughts decreased with Celexa.  He also had significant decreases in nightmares and panic attacks.  He currently volunteered and pursued interests in painting and reading.  However, he had marital discord primary revolving around his son.  The examiner assessed a much less depressed mood.  He diagnosed PTSD and provided a GAF of 40.  

February 2008 VA MH records indicate that the Veteran visited the VA Medical Center (VAMC) Durham clinic to establish care.  The examiner noted the Veteran's extensive mental health history.  He described his general mood and functioning as ok.  However, the examiner noted a history for a number of chronic and diverse symptoms.  Notably, the Veteran's obsessive thoughts had the quality of auditory hallucinations.  He had a history of panic attacks that were now better controlled.  He had a chronically depressed mood.  He denied suicidal ideations.  He endorsed anhedonia.  He had poor concentration and eating habits.  He also had insomnia.  He denied mania type symptoms.  Notably, he described having short fugue states, but denied prolonged amnesia or dissociative episodes.  He had poor relationships with his wife and youngest adult son.  MSE was notable for disheveled appearance and poor dentition.  Thought process strayed to digression and disorientation.  He denied any homicidal or suicidal ideations or psychosis.  The examiner assessed the Veteran's insight as poor, judgment as fair and cognition as grossly intact.  The examiner commented that the Veteran's symptomatology does not neatly fit into any one diagnostic category and it is possible an Axis II diagnosis would be appropriate.  However, the Veteran's functional impairment, family history, and prior treatment with mood stabilizers and antipsychotic suggest an underlying primary thought disorder.  The examiner diagnosed mood disorder, not otherwise specified (NOS) and anxiety disorder, NOS.  He assessed a GAF of 45.  

March 2008 VA MH records show that the Veteran had mood swings from depression to normal moods.  He frequently cried.  He complained about poor self-esteem and intrusive thoughts.  He continued to have family conflict.  MSE again showed a disheveled appearance.  He was constantly talking and exhibited a digressive and disorganized thought process.  However, he denied suicidal/ homicidal ideation and psychosis.  The examiner reiterated the February 2008 diagnosis and GAF score of 45.  

May 2008 VA MH records reflect that the examiner screened for a range of psychiatric disorders.  Notably, the Veteran reported auditory hallucinations and the examiner assessed these symptoms as somewhat isolated and likely related to major depression.  The Veteran was taking numerous medications, but believed they were ineffective.  MSE showed the Veteran to be fully oriented.  Although he strayed in conversational topics, he generally displayed linear thinking.  His thought processes did not indicate a formal thought disorder.  Memory and cognition were grossly intact.  Quantitative testing indicated that the Veteran tended to over report symptoms, but not to an extent where the test results were invalid.  The examiner assessed major depressive disorder dating back to 1973.  She assessed the intrusive thoughts as a mild psychotic feature.  She also noted panic attack occurring once a month without medication.  She referenced possible personality disorders, but commented that his personality features do not meet the diagnostic criteria for any one personality disorder.  She reported that the Veteran was cooperative and appeared to be a good historian.  She diagnosed major depressive disorder, single episode, severe with mood-congruent psychotic features and panic disorder.  She listed a GAF of 55.  She recommended more frequent screenings for suicide ideations given the Veteran's history of depression.  

September 2008 VA MH records reflect that the Veteran described his mood as pleasant, but complained about poor sleep.  He stated that obsessive thoughts keep him awake.  He also complained about low energy.  He continued to have poor interpersonal relationships.  He adamantly denied suicidal ideation.  MSE showed the Veteran to be well groomed, pleasant and cooperative.  There was no indication of any thought disorder or psychosis.  The examiner diagnosed obsessive compulsive disorder (OCD) and maintained the previous panic disorder.  She cited his report about being bothered by obsessive thoughts and denial of a depressed mood.  She assigned a GAF of 60.  

At the October 2008 hearing, the Veteran reported that enjoyed socializing.  However, he acknowledged his mood may affect interpersonal relationships.  He also acknowledged that he had difficulties with interpersonal relationships when he worked.  He cited crying spells and indicated that he was released from work due to psychiatric problems.  

November 2008 and December 2008 VA MH records include reports substantially similar to those given in September 2008.

January 2009 and February 2009 VA MH records indicate that the Veteran experienced increased intrusive thoughts coincident with a more depressed mood.  MSE was notable for an exhausted appearance, but was otherwise at baseline.  The examiner maintained the GAF score of 60 and adjusted the Veteran's medication regimen on both occasions.   

March 2009 VA MH records reflect that the Veteran initially had passive suicide ideation with his recent medication adjustment, but it resolved.  He reported better coping with intrusive thoughts.  Overall MSE and conclusions remained the substantially similar to the September 2008 report.

May 2009 and June 2009 VA MH records were substantially similar to prior reports.  

July 2009 VA MH records are significant for endorsement of passive suicide ideations.  MSE was unchanged from prior reports above with the exception for intermittent passive suicide ideations.  A GAF of 60 was maintained.  

August 2009 VA MH records reflect that the Veteran denied suicide ideations, but continued to have his baseline problems with poor sleep and obsessive thoughts.  MSE and diagnostic assessment from July 2009 was repeated.

September 2009 VA MH records include reports about two recent instances of passive suicide ideation.  He denied any specific plan.  MSE was notable for a bad mood and intermittent passive suicide ideations.  The baseline diagnostic assessment with a GAF assignment of 60 was continued.  

In September 2009, the Veteran was afforded a VA mental disorder examination with review of the claims folder.  The examiner recited the pertinent medical history.  He described having a fair relationship with his wife, but acknowledged he could be irritable and withdrawn.  He had a poor relationship with one of his sons.  He denied having any close friends, but reported seeing two causal friends on occasion.  His leisure activities consisted of watching television and occasionally attending a high school sports game.  MSE showed the Veteran fully oriented.  He exhibited a depressed mood and constricted affect.  He displayed psychomotor retardation.  However, he was generally cooperative and had a logical and coherent thought process.  He denied any psychosis type thoughts.  He denied homicidal or suicidal ideations.  Immediate, recent and remote memory appeared intact.  The examiner diagnosed PTSD, major depressive disorder and panic disorder.  She assigned a GAF of 53.  She believed the Veteran had mild PTSD symptoms that had recently improved.  However, he also had major depressive disorder related in part to PTSD.  He reported panic attacks occurring once every six weeks with improvement from medication.  He believed he had relatively static depression symptoms, but believed his PTSD and panic attacks had some improvement with treatment.  He denied any periods of remission.  He denied any difficulty completing activities of daily living.  The examiner concluded that the Veteran's overall level of disability would be in the moderate to considerable range.  

January 2010 VA primary care records reflect that the Veteran appeared upset.  He described experiencing persistent anxiety and self-loathing thoughts.  The clinician expressed concern about the Veteran's mental health and encouraged him to resume MH treatment as soon as possible.  

March 2010 VA MH records reflect that the Veteran continued to have insomnia and obsessive thoughts.  The clinician listed anxiety, panic attacks, depression and insomnia as present problems.  The Veteran denied any current suicidal or homicidal ideation.  MSE was grossly normal.

April 2010 VA MH records include report substantially similar to those given in March 2010.  The examiner also diagnosed depression and obsessive compulsive disorder (OCD) by history.  She listed a GAF of 58. 

May 2010 VA MH records suggest that the Veteran was experiencing a poorer mood.  MSE was notable for a depressed mood and flat affect.  No psychosis or homicidal/ suicidal ideations were reported.  The examiner assessed major depressive disorder, moderate recurrent.  She lowered the GAF to 51. 

Another May 2010 VA MH report also documents increases in depression and obsessive thoughts.  MSE was similar to the prior report and GAF was listed as 53.

June 2010 VA MH records show that the Veteran had an improved mood.  However, MSE was notable for a depressed mood and tearful affect.  The examiner added PTSD to the previously established diagnoses and listed a GAF of 57.  

August 2010 VA MH records reflect that intrusive thoughts had been increasing.  The Veteran continued to have insomnia and unspecified nightmares.  MSE was similar to prior reports.  Notably, the examiner commented that the Veteran had a flat affect, which was incongruent to his complaints.  He indicated that he may consider his thoughts auditory hallucinations.  The examiner reiterated the prior diagnoses and GAF score of 57.  

September 2010 VA MH records show that the Veteran continued to be bothered by persistent intrusive thoughts.  MSE, diagnosis and GAF were substantially similar to prior reports.  

October 2010 VA MH records indicate the Veteran had a mild improvement in symptoms.  MSE, diagnosis and GAF were substantially similar to prior reports.  Suicide risk screen was negative.  

January 2011 VA MH records show that the Veteran complained about increasing depression and believed his medication was not working.  He also experienced more frequent intrusive thoughts.  He complained about anxiety associated with driving to the clinic.  The examiner also noted an anxious appearance congruent to the Veteran's subjective reports and that the Veteran wanted to keep the visit brief due to his anxiety.  MSE was notable for depressed and anxious mood with a mildly constricted affect.  The clinician continued the major depressive disorder and PTSD diagnoses and listed a GAF of 55.  

In February 2011, the then representative asserted that a 70 percent rating for PTSD and TDIU is warranted for entirety of the ratings period.  He cited the December 2004 VA examination report and psychiatric problems causing the Veteran to leave his longstanding job.   

March 2011 VA MH records reflect general baseline functioning.  Notably, the examiner detailed some of the Veteran's OCD type behaviors, such as counting objects when anxious and repeatedly checking his door lock.  He had difficulty driving due to concentration problems.  He had failed multiple medications.  MSE was substantially similar to January 2011 findings.  The examiner added OCD to the diagnoses established in January 2011.  

June 2011 VA MH records show that the Veteran had feelings of paranoia.  As an example, he accompanied his wife at work.  He was concerned that she was alone in a small office.  He believed his intrusive thoughts were better managed with medication.  He had a recent, brief episode of passive suicide ideation.  MSE was substantially similar to prior findings.  The March 2011 diagnoses were maintained. 

In August 2011, the Veteran submitted a private psychiatric evaluation by Dr. E.H.  He diagnosed chronic PTSD and major depression with a GAF score of 35.  He reported that the Veteran had daily panic attacks and slept only 5 hours per night.  The Veteran had intrusive thoughts, hypervigilance and isolative behavior.  His recent memory was severely impaired.  Dr. E.H. described the Veteran as having a dysfunctional prefrontal cortex due to anger, sadness and fear.  The Veteran had auditory and visual hallucinations.  He had a persistently depressed mood and anhedonia.  He had frequent crying spells and irritability.  He endorsed suicidal ideations.  Dr. E.H. characterized the Veteran as being "severely compromised" in his ability to sustain social and work relationships.  He believed the Veteran was "permanently and totally disabled and unemployable."  He proposed a medication regimen and regular cognitive behavioral psychotherapy.  

October 2011 VA MH records reflect the Veteran had a phone consultation for referral to the Charlotte VA MH clinic.  His chief complaint was his obsessive thoughts.  Brief MSE was grossly normal.  

February 2012 VA MH records show that the Veteran presented for intake MH evaluation in Charlotte.  The clinician noted that the Veteran had a long history of mood disorders and possible OCD.  Currently, he complained about depression, insomnia, hopelessness and auditory hallucinations, described as his name being called in a crowd.  He had involuntary perioral area movements.  He continued to have sleep problems and low energy.  He denied suicidal or homicidal ideations.  The examiner commented that the Veteran had failed multiple medications.  MSE showed the Veteran to display involuntary perioral movements.  Speech was normal.  He exhibited a dysphoric mood with blunted affect.  Thought process was linear and goal-directed.  However, auditory hallucinations were noted.  Memory and concentration were fair.  Insight and judgment were limited.  The examiner reported that the Veteran appeared stable on his current medications.  She diagnosed PTSD, major depressive disorder and OCD.  She listed a GAF of 50.  

May 2012 VA MH records indicate that the Veteran experienced increased depression.  He cited medical problems.  He denied suicidal or homicidal ideation.  MSE was notable for a depressed mood.  The Veteran denied any hallucinations.  The examiner continued the February 2012 diagnosis and GAF score.  

September 2012 VA MH clinic records show that the Veteran complained about emotional detachment and insomnia.  He was experiencing significant marital problems and indicated that he could not leave his marriage due to finances.  His social activities were limited to church.  The examiner commented that there was no evidence of psychosis.  The Veteran denied any homicidal or suicidal ideation.  MSE was grossly normal.  The February 2012 diagnoses were maintained, but the examiner lowered the GAF to 45.  

In November 2012, the Veteran was afforded a VA PTSD examination with the examiner who conducted the September 2009 examination.  The claims folder was not available for review.  The examiner listed diagnoses of PTSD and major depressive disorder.  She assigned a GAF of 54.  She characterized the overall level of the Veteran's social and occupational impairment as reduced reliability and productivity.  Recent history showed that the Veteran remained married, but had poor relationships with his wife and children.  He did not have any close friends, but acknowledged having several causal friends.  He described his daily activities as cleaning, yard work, viewing television, reading, attending church, running errands with his wife, assisting elderly persons with appointments and preparing church lessons.  He was unemployed and received disability payments from multiple sources.  He currently sought psychiatric treatment, but did believe the medications were effective.  The examiner listed depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living as symptoms associated with his service-connected psychiatric disabilities.  

In a December 2012 VA addendum, the November 2012 VA examiner stated that she received and reviewed the claims folder.  She declined to make any changes to her November 2012 report based upon her review of the claims folder. 

December 2012 VA MH records express concerns that all treatment had been ineffective.  The Veteran complained about thought problems.  He cited an example where he would be teaching a lesson at church and forgets the lesson topic.  He expressed a hopeless attitude, but denied any suicidal or homicidal ideation.  MSE showed the Veteran to have a depressed mood, but was otherwise normal.  The clinician diagnosed PTSD, major depressive disorder and possible OCD.  A GAF of 45 was assigned.  The clinician reported that the Veteran appeared stable and outpatient treatment was appropriate.  
 
The Veteran is service-connected for PTSD to include major depressive disorder with an initial rating of 30 percent from May 31, 2001 until August 25, 2011 and 70 percent thereafter.  He contends higher initial ratings are warranted.  

(a) Initial rating prior to August 25, 2011

The Veteran has demonstrated a complex psychiatric disability picture over this period.  Clinicians have assessed and excluded various diagnoses.  In general, his psychiatric symptoms during this period appear attributable to service-connected PTSD and major depression or at least not clearly separable from the service-connected disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all psychiatric symptoms are considered part of the service-connected PTSD and MDD diagnoses.  Id.

The issue is the severity of the occupational and social impairment attributable to these symptoms.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, Diagnostic Codes (DC) 9434-9411.  Notably, SSA determined that the Veteran was disabled due to anxiety in April 2002.  While SSA reports are not binding on VA, it is highly suggestive that the Veteran had total occupational impairment throughout the claims period.  The treating clinicians' assessment of the severity of psychological symptoms has varied.  Review of the evidence suggests that the Veteran had two periods from approximately April 2002 to October 2002 and May 2008 to August 2011 where the clinicians' assessments tended to suggest that the overall psychiatric symptoms were more akin to moderate severity.  (See VA MH records April 2002 to October 2002 and from May 2008 to June 2011).  Clinicians have also suggested malingering behavior attributable to financial stressors on two separate occasions.  (See April 2003 VA MHC records; December 2004 VA examination report).  The May 2008 clinician conducted quantitative testing to screen for malingering and concluded that while the Veteran likely over-reported symptoms he did not do so to an extent were his reports were not clinically valid.  The general weight of the clinical reports and consistency in the Veteran's subjective accounts concerning symptoms tends to indicate that while he may exaggerate some symptoms, he is not untruthful.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).

In this particular case, the Board finds that an initial 70 percent rating is warranted prior to August 25, 2011 for symptoms most closely approximating deficiencies in occupational and social function.  38 C.F.R. § 4.130, Diagnostic Codes (DC) 9434-9411.  The evidence indicates that the Veteran has total occupational impairment since April 2002 and before then experienced significant psychiatric symptoms that interfered with work.  (See April 2002 SSA disability determination; October 2008 hearing transcript).  As for social function, the Veteran has remained married, but has poor family relationships due to his psychiatric symptoms.  The clinical records include frequent reports about severe symptoms that more closely approximate the 70 percent rating criteria.  The Veteran endorsed having passive suicide ideations, severe memory impairment, poor hygiene and auditory hallucinations indicative of serious psychiatric impairments.  (See VA MH records from February 2002, May 2002, December 2002, January 2003, October 2003, April 2004, May 2004 VA hospitalization, April 2005, July 2005, October 2005, January 2006, May 2007, February 2008, March 2008, September 2009, June 2011; VA examination report from December 2004; private medical records from January 2002, April 2004, and August 2011).  The Veteran's social and occupational functioning is not shown to have improved on a permanent basis.  Again, he has remained unemployed throughout the claims period.  His social functioning has remained poor.  He has had chronic interpersonal conflicts with his wife and children, including periods of separation.  For the reasons, resolving all reasonable doubt in the Veteran's favor, the Board finds the frequency and severity of the Veteran's PTSD and major depressive disorder symptoms are most closely akin to the symptoms contemplated by the 70 percent rating criteria.  Id.; 38 C.F.R. §§ 4.3, 4.7, 4.130, DCs 9434-9411.  

(b) Initial rating in excess of 70 percent

The Board finds that a total rating is not warranted at time during the appeal.  See id.  Although the Veteran has demonstrated total occupational impairment, a longitudinal review of the record does not show that the Veteran has ever had any period of total social impairment due to PTSD symptoms.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DCs 9434-9411.  With the exception of the May 2004 hospitalization, the Veteran has been sufficiently stable for outpatient treatment.  He has not experienced psychosis, gross speech or communication deficit, gross memory deficit, suicidal behavior, poor hygiene, or uncooperative behavior on such a frequent basis as to wholly preclude social activity.  He generally presented to outpatient with a cooperative attitude and was able to effectively communicate with treating clinicians.  His ability to successfully participate in outpatient treatment for many years is highly probative evidence that his service-connected PTSD and MDD symptoms do not cause total social impairment.  Caluza, 7 Vet. App. at 506.  Several accounts reference outside social activities beyond his immediate family.  See VA MH records from May 2007 (participation in volunteer activities), October 2008 hearing transcript (reports enjoyment from socializing with others) September 2012 (participated in church); VA examination report from September 2009 (acknowledges having two casual friends); November 2012 (reports having casual friends, attending church and volunteering).  These reports also weigh against a finding that the severity of his symptoms approximates total social impairment.  While the Veteran undoubtedly has difficulties maintaining family and interpersonal relationships, he remains married and is able to participate in some activities outside of his home.  Id. In conclusion, neither the symptoms nor the overall severity of the PTSD and MDD symptoms more nearly approximate total social impairment.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DCs 9434-9411.  A 100 percent rating for service-connected PTSD and MDD is therefore not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

(ii) Lower extremity peripheral neuropathy 

The Veteran's peripheral neuropathy of the lower extremities is rated under 38 C.F.R. § 4.124(a), Diagnostic Code (DC) 8520 (2015).  

The regulation advises that disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. 38 C.F.R. § 4.124(a).  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  
38 C.F.R. § 4.120. 

Under DC 8520, a 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is for application where there is severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is for complete paralysis; the foot dangles and drop, no active movement possible of muscles below the knee, flexion of knee weakness or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. 
As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

July 2006 VA primary care records include a diabetic foot examination.  The clinician reported finding trace edema, diminished pedal pulse, and diminished sensation.  Peripheral motor and sensation was normal.  Deep tendon reflexes (DTRs) were symmetric.  Gait and proprioception was normal.  He exhibited positive Tinel sign bilaterally.  The clinician continued the current diabetes treatment.  

In November 2006, the Veteran was afforded a VA peripheral nerve examination.  He described having sensations of walking on hot coals over the last several years.  Clinical examination suggested the Veteran retained normal strength and coordination.  However, he had stocking-type sensory loss and absent Achilles 
reflexes.  The examiner assessed diabetic peripheral neuropathy, mild to moderate.  

In his December 2006 claim, the Veteran asserted that he was totally disabled and could not work.  He wanted a total rating.  

In April 2007, the Veteran underwent a VA diabetes examination.  He reported having "burning and tingling" in his feet as an associated symptom.  It interfered with his sleep.  Clinical evaluation showed strong and palpable dorsalis pedis and posterior pulses bilaterally.  Vibratory sensation and monofilament testing were intact bilaterally.  He retained full strength and full DTRs in both legs.  Trace edema was noted over distal tibia.  No rashes or bruising were found on either foot.  The examiner diagnosed diabetes mellitus, Type II and hyperlipidemia.  

November 2007 VA primary care records were unremarkable for any reports or findings of lower extremity neurological disturbance.

In February 2008, the Veteran was afforded a VA diabetes examination.  He reported peripheral neuropathy symptoms including numbness, tingling, burning and pain in his feet.  Clinical examination showed full peripheral pulses.  No ankle edema was observed.  Distal motor function was intact for both legs.  Sensory impairment was significant for decreased sensation to vibration, pinprick and light touch of both feet.  No monofilament sensation was found.  DTRs were diminished (+1) for both legs.  There were no skin lesions in either foot.  The examiner diagnosed peripheral neuropathy of the lower extremities, mild to moderate.  

October 2008 VA primary care records were unremarkable for any peripheral neuropathy findings for either lower extremity. 

At the October 2008 hearing, the Veteran reported that he could no longer stand for prolonged periods.  He cited calf pain and described painful sensations when walking.  

In March 2011, the Veteran was afforded a VA peripheral neuropathy examination.  He complained about lost sensation, numbness and painful burning affecting both lower extremities.  Clinical evaluation showed that there was no muscle atrophy or weakness in either leg.  Primary sensation was significantly impaired for vibration from the foot through the knee.  Monofilament light touch was minimally impaired.  Proprioception was not impaired.  Ankle and knee reflexes were complete.  The Veteran could walk in tandem.  He exhibited a normal gait and coordination.  The examiner diagnosed moderate, predominantly sensory polyneuropathy affecting the sciatic and sural nerves in both lower extremities.  It was consistent with diabetes.   

March 2012 VA neurology clinic records show that the Veteran had normal muscle tone and full strength in his lower extremities.  Sensation for pinprick, light touch, vibration and joint position was intact.  Reflexes were complete for both lower extremities.  

October 2012 VA neurology clinic records reflect that the Veteran did not present any new peripheral neuropathy symptoms.  Clinical examination was substantially similar to the findings reported in March 2012 notes.  

In November 2012, the March 2011 VA examiner stated that the claims file was not available at the time of examination.  He had now reviewed the claims folder.  He did not believe there was any reason to change the March 2011 VA neurology examination report based upon claims folder review.  He indicated that a diagnosis of moderate, predominantly sensory polyneuropathy affecting the sciatic and sural nerves in both lower extremities continued to be the appropriate diagnosis.  

In February 2015, the Veteran reported that he had constant pain in his feet and loss of unspecified dexterity as part of his claim for an automobile adaptation grant.  

The Veteran's service-connected diabetic peripheral neuropathy of the lower extremities is currently rated as 20 percent disabling for each lower extremity.  38 C.F.R. § 4.124a, DC 8520.  He contends increased ratings are warranted. 

The evidence weighs against assigning a rating in excess of 20 percent for each lower extremity at any time during the appeal.  Id.  Neurological symptoms consisting of sensory disturbances cannot be assessed as posing more than moderate incomplete paralysis.  38 C.F.R. § 4.124a.  In this case, the above evidence shows that the Veteran's peripheral neuropathy symptoms generally consisted of sensory disturbances.  This evidence weighs against findings of impaired motor function, muscle atrophy, or skin changes in either lower extremity associated with peripheral neuropathy.  To the extent that the Veteran and the lay witnesses have indicated that his peripheral neuropathy is more severe than indicated by the 20 percent rating he is receiving for each lower extremity, the Board finds that the examination findings of the trained health care professionals are of greater probative weight than the more general lay assertions.  Given the limitations for peripheral neuropathy ratings based primarily on sensory disturbances, a finding of moderately severe partial paralysis for peripheral neuropathy is not warranted.  Id.; 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
 
(iii) Extraschedular rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected PTSD, MDD and peripheral neuropathy to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include mood disturbances, anxiety, panic attacks, passive suicidal ideations, among other psychiatric symptoms and sensory disturbances of pain, tingling, and numbness of the lower extremities with related clinical findings.  All of those symptoms are contemplated by the general rating formula for mental disorders, which includes both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms, and by the broad terms "mild," "moderate," and "severe" in Diagnostic Code 8520.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, __ Vet.App. __, __, No. 14-3390, 2016 WL 747304 at *9 (Feb. 26, 2016).  Moreover, the Veteran has been granted a TDIU from July 25, 2006 and the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) has been remanded for referral to the Director of Compensation for extraschedular consideration.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.


ORDER

An initial rating of 70 percent, but no higher, for service-connected PTSD and MDD is granted prior to August 25, 2011, subject to controlling regulations governing the payment of monetary awards.

A rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

TDIU prior to July 25, 2006

The RO granted entitlement to a TDIU in April 2010, effective June 15, 2007, the date of the Veteran's formal claim for this benefit.  After the Veteran timely disagreed with the effective date assigned, the RO granted an earlier effective date of July 25, 2006, the date that the Veteran became eligible for this benefit on a schedular basis.  See 38 C.F.R. § 4.16(a) (TDIU warranted where unemployment is the result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more).  Prior to this date, the Veteran's combined rating was 40 percent and he was not eligible for a TDIU on a schedular basis.  A TDIU may be granted even if the Veteran does not meet the schedular standards if the criteria of inability to secure and follow substantially gainful employment are met, but the Board may not grant this benefit in the first instance.  Rather, it must remand the case for referral to the Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Here, the issue of entitlement to a TDIU is part and parcel of the claim for a higher initial rating for PTSD because there has been evidence of unemployability during this time period from the May 31, 2001 effective date of the grant of service connection, in particular the determination of the Social Security Administration that the Veteran was disabled from April 2002 from his anxiety.

Consequently, a remand for the AOJ to refer the issue of entitlement to a TDIU prior to July 25, 2006 on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is warranted.

Service Connection for Hypertension and Sleep Apnea

The issues of service connection for hypertension and sleep apnea are remanded for an additional medical opinion concerning a causal relationship to service-connected PTSD and MDD.  The November 2010 Board remand specifically requested a medical opinion on this matter.  The November 2012 VA examiner declined to express an opinion regarding secondary service-connection to a psychiatric disability citing lack of mental health expertise.  Consequently, these issues must be remanded to fulfill the November 2010 Board remand instructions to obtain a medical opinion specifically addressing the issue of a secondary relationship to service-connected PTSD and MDD.

The Board notes that VA's own statements in connection with its rulemaking authority support an association between PTSD and hypertension.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs). This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  This should be addressed in the medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any treatment beginning in 2013 for sleep apnea and hypertension.  Take appropriate action based upon his response.

2.  Then, contact an appropriately qualified mental health clinician for a medical opinion regarding a secondary causal relationship between claimed hypertension and sleep apnea and service-connected PTSD and MDD.  A complete copy of the claims folder must be available for review.  

Following a complete review of the record the examiner is asked to provide the following medical opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that hypertension or sleep apnea is caused by service-connected PTSD and MDD?

(b) Is it at least as likely as not (50 percent probability or greater) that hypertension or sleep apnea is aggravated by service-connected PTSD and MDD?  If so, describe the baseline level of disability prior to aggravation. 
 
A complete rationale must support any opinion expressed.  The examiner should address the VA material cited above suggesting an association between PTSD and hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).

3.  Refer the issue of entitlement to a TDIU prior to July 25, 2006, on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) to the Director of Compensation Service.

4.  Then, readjudicate the claims based on all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC must furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response before returning the appeal to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


